Citation Nr: 1607467	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  03-11 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES
 
1. Entitlement to an initial rating in excess of 20 percent for cervical degenerative disc disease.
 
2. Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease, also diagnosed as a left knee strain.
 
3. Entitlement to an increased (compensable) initial rating for residuals of an in-service head injury manifested by headaches prior to December 6, 2013 and in excess of 30 percent thereafter. 
 
4. Entitlement to a total disability rating based on individual unemployability prior to December 6, 2013.
 
5. Entitlement to a combined rating in excess of 90 percent for service-connected disabilities, prior to December 6, 2013.
 
 
 
REPRESENTATION
 
Appellant represented by:  Virginia Girard-Brady, Attorney at Law
 
 
ATTORNEY FOR THE BOARD
 
M. Nye, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from March 1969 to February 1971.
 
This case initially came to the Board of Veterans' Appeals (Board) from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied entitlement to service connection for several claimed disabilities, including disabilities of the head, cervical spine and left knee.  In August 2009, the RO granted service connection for all three claims and the Veteran promptly appealed the initial disability ratings assigned and expressed his disagreement with VA's calculation of his combined disability rating. 
 
In April 2010 and most recently in June 2012, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for further development.  The June 2012 remand identified a claim of entitlement to a total disability rating based on individual unemployability.  Subsequent rating actions have resulted in a combined 90 percent rating for service connected disabilities from September 22, 2003, and a 100 percent combined schedular rating as of December 6, 2013.  The issues on the title page have been recharacterized as set forth on the title page.
 
The issues of entitlement to a total disability rating based on individual unemployability and to a combined rating in excess of 90 percent for service-connected disabilities, prior to December 6, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT
 
1. The cervical degenerative disc disease was not manifested by more than a moderate limitation of cervical motion; and it was not manifested by forward cervical flexion less than 15 degrees.
 
2. The cervical degenerative disc disease was not manifested by severe intervertebral disc syndrome with recurrent attacks but intermittent relief; there is no competent evidence of ankylosis of the cervical spine or incapacitating episodes of at least four weeks during any twelve month period.
 
3. The Veteran's left knee range of motion has not nearly approximated flexion limited to 45 degrees or extension limited to 10 degrees, nor has the left knee joint been manifested by  ankylosis or recurrent subluxation. The Veteran has not had a removal of semilunar cartilage, or experienced left knee instability.  The Veteran's left knee has not had dislocated semilunar cartilage with frequent episodes of "locking", pain and effusion into the joint during the appeal period, nor has he experienced impairment of the tibia and fibula.
 
4. Prior to December 6, 2013, the Veteran's headaches were not manifested by characteristic prostrating attacks averaging one in two months over last several months.
 
5. From December 6, 2013, the Veteran's headaches have not manifested in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.
 
 
CONCLUSIONS OF LAW
 
1. The criteria for an initial rating of in excess of 20 percent for cervical degenerative disc disease were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-5243 (2015); 38 C.F.R. § 4.71a Diagnostic Code 5293 (1996); 38 C.F.R. § 4.71a, Diagnostic Codes 5290 and 5293 (1996).
 
2. The criteria for an initial rating higher than 10 percent for left knee degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5258, 5259, 5260, 5261 (2015).
 
3. From December 11, 1996 to December 6, 2013, the criteria for an initial compensable rating for residuals of an in-service head injury manifested by headaches were not  met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).
 
4. From December 6, 2013, the criteria for an initial rating in excess of 30 percent for headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8100.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Duties to Notify and Assist
 
Since entitlement to compensation benefits, an initial rating, and an effective date have been assigned, VA has complied with the notice requirements of 38 U.S.C.A. § 5103(a) with regard to the issues decided.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).
 
Likewise, VA fulfilled its duty to assist the Veteran in obtaining identifiable and available evidence, and as warranted by law, affording VA examinations.  The RO acquired records of the Veteran's medical treatment from his time in service and post-service treatment records from VA medical facilities.  The RO obtained additional records of post-service treatment from private medical providers identified by the Veteran.  Finally, the RO arranged for examinations of the Veteran in March 2000, July 2009 and, most recently, in December 2013.  To clarify the nature and extent of any left knee range of motion during periods when his symptoms were at their most severe (i.e. during "flare ups"), the RO obtained an addendum report from the December 2013 examiner in May 2014.  With respect to the issues being decided herein, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  The Board will therefore address the merits of this appeal.
 
General Rating Considerations
 
Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor. 38 C.F.R. § 4.3. The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 
 
In this decision, the Board has considered the appropriateness of staged ratings - or the assignment different disability evaluations for separate periods of time.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Because of the long procedural history of this case, the period during which staged initial ratings for the disabilities under consideration are potentially available goes back to December 11, 1996.   
 
Under the general principles determining finality of decisions, a September 2000 Board decision, which denied entitlement to service connection for several claimed disabilities, including  the claims pending today, would have become final.  But because the claims were denied as being "not well grounded" between July 1999 and November 2000, the Veterans Claims Assistance Act (VCAA) authorized VA to order readjudication of these claims within two years of the VCAA's enactment, which the Board did in March 2002 by referring those issues to the AOJ.  See 114 Stat. 2096, 2099, § 7(b)(1) (2000).  
 
Because the appeal period in this case is unusually long, the Board must address the question of changes to the applicable rating period while this case was pending.  "[W]here the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to appellant should and we so hold will apply unless Congress provided otherwise or permitted the Secretary of Veterans Affairs (Secretary) to do otherwise and the Secretary did so."  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), overruled, in part in Kuzma v. Principi, 341 F.3d 1327, 1328 (Fed. Cir. 2003). 
 
If an increased rating is warranted only under the revised criteria, that increase may not be made effective prior to the effective date of the change in the law.  See Kuzma, 341 F.3d at 1329.    
 
The scheduler criteria for evaluating spinal disabilities were revised while the Veteran's claim was pending.  The first amendment became effective September 23, 2002 and altered the criteria for rating intervertebral disc syndrome.  See 67 Fed. Reg. 54,345, 54,349 (August 22, 2002).  The second amendment, which changed the criteria for rating general diseases of the spine, became effective September 26, 2003.  See 68 Fed. Reg. 51,454, 51,456 (Aug. 27, 2003).  Accordingly, the Board will consider both the former and current scheduler criteria for the Veteran's cervical spine disability.  
 
The rating criteria for disabilities of the knee  are the same today as they were in 1996.  Cf. 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263 (1996).  The same is true for the rating criteria applicable to headaches.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (1996).  For this reason, the Board only needs to analyze two sets of rating criteria when deciding the claim for an increased rating for the cervical spine.
 
When assessing the severity of a musculoskeletal disability, such as the knee and spine issues considered this case, which are at least partly rated on the basis of limitation of motion, VA must consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during flare-ups due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination, assuming these factors are not already contemplated by the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.
 
Increased Rating for the Cervical Spine
 
The current General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.

A 30 percent disability rating is assigned when forward flexion of the cervical spine is 15 degrees or less or when there is favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  Id.

Normal forward flexion, extension, and bilateral lateral flexion of the cervical spine are from 0 to 45 degrees.  Normal lateral rotation is from 0 to 80 degrees bilaterally. See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015), an intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the Formula for Rating Intervertebral Disc Syndrome, incapacitating episodes having a total duration of  least 2 weeks but less than 4 weeks during the past 12 months warrant a rating of 20 percent.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrant a 30 percent rating.

Under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

As for the rating criteria for limited cervical motion in effect prior to September 26, 2003, the law authorized evaluations of 10 percent, 20 percent and 30 percent for slight, moderate and severe limitation of cervical motion respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (1996). 
 
Finally, under 38 C.F.R. § 4.71a, Diagnostic Code 5293, a 10 percent rating was assigned for a mild intervertebral disc syndrome.  A 20 percent rating was assigned for a moderate intervertebral disc syndrome with recurring attacks.  A 40 percent rating was assigned for a severe intervertebral disc syndrome with recurring attacks but intermittent relief.
 
The earliest available range of motion test results for the cervical spine come from the records of a private orthopedist dated December 1995.  Although these records are outside the relevant appellate period by slightly less than one year, they are nevertheless useful because, after the date of this record, there is no additional information about the range of cervical motion until more than four years into the appeal period.  According to the December 1995 magnetic resonance imaging report, the Veteran had degenerative osteophytes and small disc protrusions of the cervical spine.  His physician took a complete set of cervical spine range of motion tests and found that the Veteran had normal range of motion in all planes.
 
According to a February 2000 general medical examination, the Veteran was diagnosed with chronic cervical strain.  He told the examiner that he had pain in his neck and lower back, which had become worse in the previous five years.  His gait and posture were normal.  Forward flexion of the cervical spine was to 30 degrees.  Extension was to 20 degrees.  Lateral flexion, both right and left, were to 35 degrees.  Lateral rotation, both right and left, were to 45 degrees.  He experienced no discomfort with lateral flexion and lateral rotation, but some discomfort with forward flexion and extension.
 
After February 2000, there are no complete range of motion test results until a July 2009 general medical examination report.  But an internal medicine note, dated July 2004, describes the neck as "supple" and having "full passive/active [range of motion] flexion/extension/rotation . . ."  Between February 2000 and July 2009, the Veteran did complain of pain in his neck and cervical spine on several occasions, occasionally in the treatment records, and also in written statements to VA. 
 
The record also includes examination reports dated July 2009 and, most recently, December 2013.  The July 2009 examination report indicates that the Veteran did not have an intervertebral disc syndrome, but the December 2013 report does diagnose this condition.  Both examiners wrote that the Veteran did not experience flare-ups of his cervical spine symptoms.  Both examiners also indicated that the Veteran experienced pain on movement and less movement than normal.  According to the December 2013 examiner, the Veteran did not have ankylosis.
 
Under the General Rating schedule, a rating in excess of the 20 percent assigned is authorized if forward cervical flexion is 15 degrees or less or if there is favorable ankylosis of the entire cervical spine.  There have been several range of motion test results at different times, but the lowest recorded measurement for forward flexion was 20 degrees noted by the July 2009 VA examiner.  While earlier and more recent measurements varied from normal (45 degrees) to 30 degrees, none of these measurements approximates the criteria for a rating higher than 20 percent.  For this reason, the Veteran is not entitled to an increased rating under the General Schedule based on limited cervical motion.
 
The Board has considered the DeLuca factors, recognizing that the Veteran has complained of painful motion throughout the appeal period.  The records earlier in the appeal period do not include much information about the degree to which cervical pain impaired the ordinary functioning.  Nevertheless, it is significant that range of motion was normal, without any indication of pain, both according to the December 1995 measurements and the July 2004 internal medicine note.  This information - together with the Veteran's consistent statements that his neck pain had progressively worsened since his November 1970 in-service motor vehicle accident - indicates that functional limitation due to pain was less significant before the more detailed July 2009 and December 2013 examinations than it later became. 
 
The Veteran was capable of repetitive motion tests in both July 2009 and December 2013, and on both occasions his range of motion was not diminished after repetitive motion.  The Veteran reported pain "daily more or less constantly" and estimated his pain as 7 or 8 on a scale of one to 10.  But, according to the Veteran, he had no flare-ups impacting the function of the cervical spine or neck.  He also had no muscle spasms or localized tenderness of the cervical spine, no guarding, and his gait remained normal.  Under these circumstances, the DeLuca factors do not warrant a rating higher than 20 percent.
 
The same finding holds true for the rating schedule in effect prior to September 23, 2003.  That is, there is no evidence that any limitation of cervical motion has been greater than moderate.  While it is true that pain after repeated motion began after only 10 degrees of flexion in July 2009, the Veteran remained capable of up to 20 degrees flexion and he had considerably greater motion in all other planes.   At the time of all other measurements, his range of motion was greater.  These findings do not more closely approximate the severely limited cervical motion required for a higher 30 percent rating under the old criteria.
 
As for the possibility of a rating higher than 20 percent under the current regulation governing incapacitating episodes due to an intervertebral disc syndrome, the June 2009 VA examiner stated that the Veteran did not have intervertebral disc syndrome.  This condition was diagnosed in December 2013, but the examiner indicated that there had been no incapacitating episodes within the past 12 months.  A higher 40 percent rating under these criteria is not available without evidence of incapacitating episodes having a total duration of at least four weeks but less than 6 weeks in the past 12 months.  None of the other evidence indicated incapacitating episodes of any kind.  
 
The version of the rating criteria for intervertebral disc syndrome in effect from September 23, 2002 to September 26, 2003 authorized two methods of rating this disorder.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Under the first method, which remains a provision of the current regulation, a 40 percent rating is available if the claimant's degenerative disc disease causes incapacitating episodes of at least four weeks. The evidence of record does preponderates against making such a finding.  The second method is by combining separate ratings for chronic neurologic and orthopedic manifestations.  
 
Based on the December 2013 diagnosis of cervical upper extremity radiculopathy, the AOJ granted service connection for radiculopathy of the left upper extremity and assigned a separate 20 percent rating, effective December 2013.  Pyramiding, or the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating service-connected disabilities.  See 38 C.F.R. § 4.14 (2015).  Because the Veteran already receives separate compensation for the only identified neurological manifestation of his cervical spine disability, he is not entitled to a rating higher than the currently assigned 20 percent based on neurological manifestations.  Orthopedic manifestations are already considered in the rating criteria mentioned above.
 
Increased Rating for Left Knee
 
The Veteran's left knee disability is currently rated under Diagnostic Code 5260, which authorizes ratings based on limited flexion in the leg.  Under this Code a 10 percent rating is assigned when flexion is limited to 45 degrees.  A 20 percent rating is assigned when flexion is limited to 30 degrees.  38 C.F.R. § 4.71a.  The medical evidence includes several range of motion tests results, but none of these meet the criteria for even a 10 percent rating based on limited flexion.
 
The Veteran injured his left knee at boot camp and has since complained of chronic pain.  A March 2000 left knee radiology report indicated minimal hypertrophic change along the inferior aspect of the articular surface of the patella. 

At his February 2000 general medical examination, the Veteran was diagnosed with left knee patellofemoral syndrome.  The examiner's report does not include a comprehensive set of range of motion tests for the left knee, but the examiner wrote that "examination of the muscles and joints of the upper and lower extremities was negative.  Range of motion is full without discomfort.  It is to be noted that the Veteran complained of chronic left and right knee pain."  
 
To warrant a compensable evaluation for limitation of knee flexion, flexion must be limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Extension must be limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The July 2009 examination report indicates that Veteran's left knee symptoms included normal flexion and extension.  See 38 C.F.R. § 4.71, Plate II (normal range of motion of the knee is 0 degrees extension to 140 degrees flexion).  At the time of the December 2013 examination, the Veteran's flexion was reduced to 135 degrees, with painful motion beginning at 120 degrees, with normal extension.  

Although motion in December 2013 was more limited than in July 2009 these results still do not meet the criteria for a compensable evaluation for limited knee flexion.  

When rating disabilities based on limitation of motion, the intent of the Rating Schedule is to "recognize painful motion with joint or periarticular pathology as productive of disability . . . ." Joints which are "actually painful", e.g., due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The December 2013 VA examiner wrote that the Veteran reported more or less constant pain in his left knee, estimating the pain as a 7 on a scale of 1 to 10.  The 10 percent rating assigned by the AOJ was appropriate in light of the reports of pain and the examiner's assessment of objective evidence of painful motion.  See also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).
 
The Board must now consider other diagnostic codes which could potentially apply to increase the Veteran's left knee rating.  See Schafrath, 1 Vet. App. at 593.  Again, there was no evidence of ankylosis in any of the medical records or examination reports, which means that a rating under Diagnostic Code 5256 ("Knee, ankylosis of") is not appropriate.  Likewise, there was no evidence to support a separate rating for impairment of the tibia or fibula under Diagnostic Code 5262 ('Tibia and fibula, impairment of').
 
A separate rating is potentially available under Diagnostic Code 5257 ("Knee, other impairment of: recurrent subluxation or lateral instability").  But there was no evidence of left knee instability in the Veteran's medical records.  The December 2013 VA examiner performed a series of left knee joint stability tests and, according to his report, the test results were normal.  The examiner also wrote that there was no evidence of recurrent patellar subluxation or dislocation.  
 
The December 2013 VA examiner noted that the Veteran had never had a meniscal condition or surgical procedures for a meniscal condition.  The appellant has  never had a total knee joint replacement or any arthroscopic or other knee surgery.  All of these findings are consistent with the Veteran's post-service private and VA medical treatment records.  Consistent with these findings, it would not be inappropriate to assign a separate disability rating under either Diagnostic Code 5258 (authorizing a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking", pain and effusion into the joint) or Diagnostic Code 5259 (authorizing a 10 percent rating for removal of semilunar cartilage which is symptomatic).
 
Applying the DeLuca factors to the knee disability, it is significant that the Veteran told the December 2013 VA examiner that he experienced flare-ups which "moderately to severely additionally limit activity."  The AOJ requested an addendum report from the examiner in May 2014, asking him to express the degree to which pain during flare-ups causes additional limitation of range of motion in the left knee.  For the purposes of his addendum opinion, the examiner accepted the Veteran's statement that range of motion during flare-ups was 75 percent of baseline.  Expressing the effect of flare-ups in terms of additional limitation of range of motion, the examiner estimated that the Veteran's left knee flexion was reduced by 35 degrees during flare-ups, resulting in 100 degrees residual range of motion during flare-ups.  Extension remained normal (0 degrees).  
 
According to Diagnostic Code 5260, a 20 percent rating for the left knee is not available unless flexion is limited to 30 degrees.  Even during flare-ups, the Veteran retained residual range of motion which is inconsistent with these criteria.  Moreover, the Veteran remained capable of repetitive use testing during the December 2013 VA examination and the results of muscle strength tests during left knee flexion and extension were normal.  For these reasons, a rating higher than 10 percent for the left knee is not appropriate under the DeLuca factors.
 
Increased Rating for Headaches
 
Migraine headaches are rated under Diagnostic Code 8100, which authorizes a 10 percent rating where there is evidence of characteristic prostrating attacks due to migraines that average one every two months lasting over several months.  A 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.
 
The Veteran has experienced headaches since his in-service automobile accident in November 1970.  After the February 2000 general medical examination, the examiner listed headaches in the diagnosis section but provided no information about the extent of any prostrating attacks.  

At the July 2009 VA examination, the Veteran said that his headaches "come and go" but had "gotten worse over the years."  They were treated with Tylenol and ibuprofen.  The examiner described the "course since onset" of the Veteran's headaches as "stable".  The examiner noted that impact of headaches on the claimant's usual occupation (corrections officer) was decreased concentration.  The report did not mention prostrating attacks.
 
The currently assigned staged rating for headaches consists of a noncompensable rating from December 11, 1996 to December 5, 2013 (the date of the most recent post-remand VA examination).  A 30 percent rating was assigned, effective December 6, 2013.  At that time, the Veteran reported more or less constant headache pain, which he described as 7 on a scale of 1 to 10.  He stated the condition was more severe in the last two to three years.  His medications remained Tylenol and ibuprofen.  The examination report form asked the examiner to indicate whether or not the Veteran experiences "characteristic prostrating attacks of migraine headache pain?"  The examiner wrote "no" in response.  He also answered "no" to the question - "Does the Veteran have prostrating attacks of non-migraine headache pain?"  
 
The Veteran has submitted numerous written statements, some of which refer to pain from headaches.  None of these statements mention prostrating attacks.  
 
Headaches are frequently mentioned in the Veteran's VA medical treatment records.  The first entry that could potentially describe a "prostrating attack" for purposes of the rating schedule is dated July 24, 2001 and is part of the Virtual VA paperless claims file.  According to this note, the Veteran had a history of "tension headaches" which, according to the treating physician "have been very bothersome since he last saw me . . . ."  Tylenol was "not working" and the Veteran stated that he had pain in the middle of his head which "felt like someone [was] crushing [his] head in . . ."  The pain was daily, but he remained able to sleep at night.  In addition to the Veteran's usual Tylenol, the physician prescribed Elavil for headaches.
 
An internal medicine outpatient note slightly less than four months later (November 2001) notes chronic low back pain and headaches.  The Veteran reported that "Tylenol helps [with] pain at this point."  He was "not interested in stronger pain meds at this time."  The note indicates a history of tension headaches "controlled [with] Tylenol and Elavil."
 
According to a July 2004 VA Internal Medicine note internal medicine, the Veteran experienced an attack when walking to his car.  He felt "sudden intense pain as if 'being hit in the back of the head with a bat' followed by constant, squeezing pain in the [right] occipital head over the past 4 weeks."  The note described the headache as being "Not the same quality as migraines, and patient has been essentially migraine-free for a year."  The physician indicated that the most likely explanation was "an acute musculoskeletal process such as a pulled/sprained muscle or tendon in the region of articulation between the occiput and cervical spine."  The physician was told to temporarily discontinue Tylenol and Aleve and to use Motrin and apply ice to his neck.  

The next treatment note, dated August 2004, indicated that headaches had improved with ibuprofen and that a CT scan of the head was negative.  The August 2004 note suggests that, after the appearance of the Veteran's intensified headache symptoms, a private physician diagnosed a temporomandibular syndrome.  The Veteran has not sought service connection for temporomandibular syndrome.  
 
Other treatment notes indicate that the Veteran had a history of headaches, but that he was not experiencing headaches at the time of the relevant visit.  On seven outpatient visits between August 2008 and June 2010, medical personnel noted that the Veteran had no complaints of migraine at the time of the visit.  Primary care notes also indicated "no headaches" in September 2012, March 2013 and April 2014.  In November 2012, a physical medicine rehabilitation consultation note reported "continuous headaches" after the Veteran was "rear-ended" in a motor vehicle crash. 
 
The available evidence indicates, at most, two characteristic prostrating attacks, several years apart, during the appeal period.  At other times, the Veteran's headaches were controlled with medication.  Under these circumstances, the rating criteria do not authorize an increase in the staged rating previously assigned.
 
Extraschedular Consideration
 
As to consideration of referral for an extraschedular rating prior to May 14, 2014, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Id. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.
 
The discussion above reflects that the symptoms of the Veteran's service-connected disabilities are fully contemplated by the applicable rating criteria.  The criteria include both the symptoms listed and the overall level of impairment.  Significantly, the rating criteria for the Veteran's rated disabilities contemplate higher schedular ratings, and the evidence shows that the Veteran's functional capabilities are not sufficiently impaired to qualify for these.  Moreover, the chief symptom complained of in the Veteran's numerous written statements is pain, which is also contemplated by the rating criteria for his knee, headache and cervical spine disabilities.  
 
The Board has further considered the combined effect of the other disabilities for which the Veteran receives compensation, but which are not pending on this appeal, the most serious being a 70 percent rating for posttraumatic stress disorder.  For the reasons stated in the Board's prior June 2012 decision and remand, the Veteran's psychiatric symptoms are fully contemplated by the schedular rating criteria.  Moreover, he receives separate compensation for his upper extremity radiculopathy and lumbar spine disabilities.  Hence, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Referral for consideration of an extraschedular rating is therefore not warranted.  38 C.F.R. § 3.321(b)(1) (2015).
 
 
ORDER
 
Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the cervical spine is denied.
 
Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee, also diagnosed as left knee strain is denied.
 
Entitlement to an increased (compensable) initial rating for residuals of an in-service head injury manifested by headaches prior to December 6, 2013 and for an initial rating in excess of 30 percent for headaches from December 6, 2013 is denied.
 

REMAND
 
n its June 2012 decision and remand, the Board requested a VA examination and medical opinion on the issue of whether the Veteran is unemployable due to "all of his service-connected disabilities."  The December 2013 VA examiner issued a negative opinion in response, after considering many of the Veteran's disabilities.  But his opinion specifically declined to consider the effect of service-connected PTSD, either by itself or in combination with the Veteran's several musculoskeletal disabilities.  He noted that he was unable to assess the impact of behavioral health disabilities "without resorting to mere speculation" because the Veteran's psychiatric condition is "the province of specialists."  
 
On the issue of entitlement to individual unemployability benefits, the examiner's opinion is inadequate because it did not comply with the Board's instructions to consider the issue in light of all of the Veteran's service-connected disabilities.  Furthermore, after December 2013, the AOJ granted service connection for a scalp scar (30 percent) and radiculopathy of the left upper extremity (20 percent).  These disabilities were also not considered in the December 2013 medical opinion.  
 
For this reason, the Board will remand the claim for a total disability evaluation based on individual unemployability due to service connected disorders, so that the Veteran may have the opportunity to participate in a social and industrial survey to address his claimed inability to work due to the combined impact of all service connected disorders.  Because this additional development may affect the Veteran's combined disability rating, the Veteran's appeal of that issue is also remanded.
 
Accordingly, the case is REMANDED for the following action:
 
1. Obtain all outstanding, pertinent VA and private treatment records since May 2014.  All records received should be associated with the claims file.  If the AOJ cannot locate all relevant Federal records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.
 
2. The Veteran should then be afforded a VA social and industrial survey review of his records in order to accurately determine the impact of his service-connected disabilities alone on his ability to obtain and retain substantially gainful employment prior to December 6, 2013.  
 
Following completion of the social and industrial survey review, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the severity of each service-connected disability, and the impact of those abilities on his employability.  In particular, the examiner must opine whether the Veteran's service-connected disabilities, taken cumulatively, and in conjunction with his education and occupational experience, are sufficient to preclude his obtaining and retaining any form of substantially gainful (including sedentary) employment.
 
A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's Virtual VA file, or VBMS file.  The claims folder, encompassed in Virtual VA and VBMS files, must be made available to and reviewed by the examining social worker prior to completion of the examination.  The examining social worker must specify in his/her report that the claims file, Virtual VA records, and VBMS file have been reviewed.
 
3. The AOJ should then review the social and industrial survey to ensure that it is in complete compliance with the directives of this remand and that the examiner has documented their consideration of all records contained in Virtual VA.  If the report is deficient in any manner, the AOJ must implement corrective procedures.
 
4. The AOJ should then readjudicate the Veteran's claim of entitlement to a total disability rating based on unemployability and entitlement to an increased combined disability rating prior to December 6, 2013.  If any benefit sought remains denied, the case must then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


